Allowable Subject Matter
Claims 1-3, 6-12, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 6-10, 21, and 23, the prior art fails to teach the limitations of removing a conflicting subset of the plurality of fill line shapes of the plurality of fill cells that conflict with the plurality of functional shapes, and after the removing of the conflicting subset of the plurality of fill line shapes of the plurality of fill cells, adding new fill line shapes that represent conductive features in the one or more ILD layers to the layout that are closer to the functional shapes than the plurality of fill line shapes such that at least one of the plurality of fill line shapes overlaps at least one of the new fill line shapes and at least one of the plurality of functional shapes, wherein all added new fill line shapes are spaced apart from all functional shapes in a top view of the layout, in combination with other limitations as recited in independent claim 1.
Regarding claims 11, 12, 15, 16, 22, and 24, the prior art fails to teach the limitations of inserting fill cells into the integrated circuit layout, wherein the fill cells include fill line shapes that represent metal lines of an integrated circuit and fill via shapes that define vias of the integrated circuit, removing a subset of the fill line shapes that conflict with the functional design, and after the removing of the subset of the fill line shapes that conflict with the functional design, adding new fill line shapes to the layout that are closer to functional shapes of the 
Regarding claims 17-20, the prior art fails to teach the limitations of insert fill cells in the layout, wherein the fill cells include a second set of FEOL shapes of the integrated circuit and a second set of BEOL shapes of the integrated circuit, removing a subset of the second set of BEOL shapes that conflict with the design, while the second set of FEOL shapes remains, and after the removing of the subset of the second set of BEOL shapes that conflict with the design, adding new BEOL shapes such that the new BEOL shapes overlap at least one of the first set of BEOL shapes of the design, in combination with other limitations as recited in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
18 December 2021




/ARIC LIN/Examiner, Art Unit 2851     




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851